Little, J.
1. Improperly allowing an amendment to a petition is the subject-matter of a timely and direct exception, but not a proper ground of a motion for a new trial.
2. Where a ruling allowing such an amendment was set out in the motion for a new trial as one of the grounds thereof, and subsequently made one of the assignments of error in a final bill of exceptions, and the latter was presented to the trial judge within thirty days from the overruling of such motion, but not within the time allowed by law for tendering such a bill of exceptions, such assignment of error came too late.
3. A ground of a motion for a new trial alleging error in admitting documentary evidence is without merit unless it discloses, either literally or in substance, the contents of the document or documents introduced. Stewart v. Bank, 100 Ga. 496, and cases cited.
4. The evidence in the present case fully warranted the verdict, and there was no error in denying a new trial.

Judgment affirmed.


All the Justices concurring.

—